Citation Nr: 1438887	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the Veteran's countable annual income is excessive for purposes of special monthly pension benefits.

2.  Entitlement to special monthly pension based on the need for regular aid and attendance. 




REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the St. Paul, Minnesota, Regional Office and Pension Management Center (RO) of the Department of Veterans Affairs (VA), which determined that the Veteran's countable annual income was excessive for purposes of disability pension and denied entitlement special monthly pension benefits by reason of need of regular aid and attendance. 

The Board further notes that while the issue in regard to special monthly pension based on the need for regular aid and attendance was adjudicated in the September 2010 on the basis of whether new and material evidence had been received to reopen the claim, following the April 2009 rating decision, the Veteran submitted statements and additional evidence within one year of the decision rendering that decision non-final for VA adjudication purposes.  See 38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the Veteran's August 2012 substantive appeal, he requested a Central Office hearing in Washington, DC.  In a letter sent to the Veteran in May 2014, the Board informed the Veteran of a Board hearing scheduled in June 2014.  He failed to appear.  However, through his representative, he requested a video conference hearing.  In accordance with 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). Under the circumstances, this case must be remanded so that the Veteran is afforded his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



